 Case 5:21-cr-50014-TLB Document 51              Filed 09/21/21 Page 1 of 3 PageID #: 945




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )      Case No. 5:21-CR-50014-001
                                                     )
JOSHUA JAMES DUGGAR,                                 )
                                                     )
        Defendant.                                   )

        DEFENDANT’S MOTION FOR CONTINUANCE OF MOTION HEARING

        Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves this Court to grant a brief continuance of the omnibus motion hearing presently

scheduled for October 4, 2021, at 1:30 pm. Specifically, undersigned counsel respectfully requests

that the hearing be continued by at least one week, to a date that is convenient for this Court and

the parties.

        This request is being made because undersigned counsel, Justin K. Gelfand, was scheduled

to begin a jury trial in the United States District Court for the Eastern District of Missouri on

September 27, 2021—however, yesterday afternoon, the trial court sua sponte continued the trial

to instead commence on October 4, 2021, thus creating a scheduling conflict with this Court’s

setting of the omnibus motions hearing in this case. See United States v. Primm, 4:20-CR-329

(E.D. Mo.).

        Undersigned counsel immediately raised the scheduling conflict created by the

unanticipated continuance with the Primm court and the district court judge requested that

undersigned counsel respectfully seek a continuance of this Court’s motions hearing in light of the

significant backlog of trials in the Eastern District of Missouri caused, in large part, by delays
 Case 5:21-cr-50014-TLB Document 51                 Filed 09/21/21 Page 2 of 3 PageID #: 946




resulting from the COVID-19 pandemic. This request is not intended to unnecessarily hinder or

delay the proceedings in this case and is, instead, premised solely on the unexpected continuance

of the jury trial in the Eastern District of Missouri.

        Undersigned counsel conferred with counsel for the United States who represented that the

Government defers to the discretion of this Court with respect to how to proceed.

        Based on the foregoing, undersigned counsel respectfully requests that this Court grant this

motion, continuing the omnibus motions hearing by at least one week, to a date that is convenient

for this Court and the parties, and for such other and further relief as this Court deems necessary

and proper.

                                                Respectfully submitted,

                                                Margulis Gelfand, LLC

                                                 /s/ Justin K. Gelfand
                                                JUSTIN K. GELFAND, MO Bar No. 62265*
                                                7700 Bonhomme Ave., Ste. 750
                                                St. Louis, MO 63105
                                                Telephone: 314.390.0234
                                                Facsimile: 314.485.2264
                                                justin@margulisgelfand.com
                                                Counsel for Defendant
                                                *Admitted Pro Hac Vice

                                                --- and ---

                                                Story Law Firm, PLLC

                                                /s/ Travis W. Story
                                                Travis W. Story, AR Bar No. 2008278
                                                Gregory F. Payne, AR Bar No. 2017008
                                                3608 Steele Blvd., #105
                                                Fayetteville, AR 72703
                                                Telephone: (479) 448-3700
                                                Facsimile: (479) 443-3701
                                                travis@storylawfirm.com
                                                greg@storylawfirm.com



                                                   2
Case 5:21-cr-50014-TLB Document 51               Filed 09/21/21 Page 3 of 3 PageID #: 947




                                     Certificate of Service


      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                                3
